DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 02/22/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, “the at least one of side portions of the bag” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. JP 6113339 B1 (hereafter referred to as JP 6113339 B1).
Regarding claim 1, JP 6113339 B1 discloses a bag (10) comprising: a film defining a containable space (100), the film comprising a first area (11A) and a second area (11B) both facing the containable space; an elongated tearing guide piece (21) bonded to the first area (Figs. 6, 7, and 9-11); an elongated belt-shaped base (25, 26) disposed between the tearing guide piece and the second area along the tearing guide piece (Figs. 6, 7, and 8-11); a tab (16) defined by a cut portion (16A) penetrating through the first area of the film, the tearing guide piece, and the belt-shaped base (Fig. 12); and a surrounding seal area (12, 120) intersecting the tearing guide piece in a width direction, the surrounding seal area bonding the first area and the second area to define an area surrounding the tab (Fig. 11).
Regarding claim 7, JP 6113339 B1 discloses an opposite base (22, 23) disposed along and opposite the belt-shaped base, the opposite base being bonded to the first area; and a pair of engagement portions protruding from respective ones of the belt-shaped base and the opposite base, the pair of engagement portions being engageable with each other.
Regarding claim 8, JP 6113339 B1 discloses the tearing guide piece is bonded to the first area through the opposite base (Figs. 6, 7, 9, and 10).

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 2017/047573 to Todaka et al.
Regarding claim 1, Todaka et al. discloses a bag comprising: a film defining a containable space (10C), the film comprising a first area (11A) and a second area (11B)  both facing the containable space; an elongated tearing guide piece (30) directly and/or indirectly bonded to the first area (machine translation lines 1262-1279); an elongated belt-shaped base (2A) disposed between the tearing guide piece and the second area along the tearing guide piece (Fig. 20A); a tab (17) defined by a cut portion (60) penetrating through the first area (11A) of the film, the tearing guide piece (30), and the belt-shaped base (2A); and a surrounding seal area (15) intersecting the tearing guide piece in a width direction, the surrounding seal area bonding the first area (11A) and the second area (11B) to define an area (16) surrounding the tab.
Regarding claim 3, Todaka et al. discloses that the film comprises a portion (10A) interfolded toward the containable space at the side portions of the bag, and the first area and the second area define the interfolded portion (lines 568-582).
Regarding claim 4, Todaka et al. discloses one of side portions of the bag is formed by folding the film and the one of the side portions is spaced apart from a longitudinal end of the tearing guide piece and a longitudinal end of the belt-shaped base (Fig. 1).
Regarding claim 5, Todaka et al. discloses the surrounding seal area (15) is adjacent to one side portion of the bag defined by folding the film, the surrounding seal area surrounding the tab (17) in cooperation with the one side portions (Fig. 1).
Regarding claim 6, Todaka et al. discloses the surrounding seal area (15) surrounds the tab (17) by itself, to the same degree as claimed.
Regarding claim 7, Todaka et al. discloses an opposite base disposed along and opposite the belt-shaped base, the opposite base being bonded to the first area; and a pair of .

Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. JP 2014-113263 to Otofuchi et al.
Regarding claim 1, Otofuchi et al. discloses a bag comprising: a film defining a containable space, the film comprising a first area (22) and a second area (21) both facing the containable space; an elongated tearing guide piece (30) bonded to the first area (Fig. 4); an elongated belt-shaped base (31A) disposed between the tearing guide piece and the second area along the tearing guide piece (Fig. 4); a tab defined by a cut portion (26) penetrating through the first area of the film, the tearing guide piece, and the belt-shaped base (Fig. 4); and a surrounding seal area (PS) intersecting the tearing guide piece in a width direction, the surrounding seal area bonding the first area and the second area to define an area surrounding the tab (Fig. 4).
Regarding claim 2, Otofuchi et al. discloses the film defines the containable space by being folded at both side portions of the bag, the first area and the second area are mutually opposed across the containable space, and a bonding portion, at which ends of the film are bonded, is formed on the second area (Figs. 1 and 2).
Regarding claim 4, Otofuchi et al. discloses at least one of side portions of the bag is formed by folding the film and the at least one of the side portions is spaced apart from a longitudinal end of the tearing guide piece and a longitudinal end of the belt-shaped base opposite the at least one of the side portions (Fig. 1).
Regarding claim 6, Otofuchi et al. discloses the surrounding seal area (PS) surrounds the tab by itself.
Regarding claim 7, Otofuchi et al. discloses an opposite base (32A) disposed along and opposite the belt-shaped base (31A), the opposite base being bonded to the first area; and a 
Regarding claim 8, Otofuchi et al. discloses the tearing guide piece is bonded to the first area through the opposite base at a partial sealing portion (PS) that is provide on a side surface of the bag body (2) and in the vicinity of the portion where the zipper tape (3) is sealed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. JP 6113339 B1 (hereafter referred to as JP 6113339 B1), WIPO Document No. 2017/047573 to Todaka et al., or Japanese Document No. JP 2014-113263 to Otofuchi et al. and U.S. Patent No. 5,836,697 to Chiesa.
JP 6113339 B1, Todaka et al., and Otofuchi et al. each disclose the claimed invention, except for a cut portion formed at a position different from the tab, the cut portion penetrating through the first area of the film and the tearing guide piece without penetrating through the belt-shaped base.  Chiesa teaches that it is known in the art to form a cut portion at a position different from a tab, wherein the cut portion penetrates through a first area of a film (Fig. 13) and the cut portion penetrates through a tearing guide piece (7) without penetrating through the belt-shaped base (Fig. 7) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a cut .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734